NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted August 30, 2018* 
                                Decided August 30, 2018 
                                              
                                         Before 
 
                          DIANE S. SYKES, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge 
                           
                          MICHAEL Y. SCUDDER, Circuit Judge 
 
No. 17‐1277 
 
DAVID SCHEURICH,                                Appeal from the United States District 
      Plaintiff‐Appellant,                      Court for the Central District of Illinois. 
                                                 
      v.                                        No. 16‐CV‐2253 
                                                 
CHAMPAIGN COUNTY SHERIFF’S                      Colin S. Bruce, 
OFFICE,                                         Judge. 
      Defendant‐Appellee. 

                                        O R D E R  

        David Scheurich, a former fugitive from Illinois, sued the Champaign County 
Sheriff’s Office under 42 U.S.C. § 1983 for its role in extraditing him from Arkansas to 
Illinois to serve a prison sentence. Scheurich alleges that the extradition violated the due 
process and extradition clauses of the U.S. Constitution. The district court decided that 
his complaint failed to state a claim because no defendant participated in any 


                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 17‐1277                                                                             Page 2 
 
constitutional deprivation and, alternatively, his claims were barred by Heck v. 
Humphrey, 512 U.S. 477 (1994). We agree with both rationales and affirm. 
         
        Scheurich’s extradition prompted him to file two lawsuits in August 2016. He 
brought the first suit in the Southern District of Illinois against the two Illinois agents 
who transported him. He alleged that the agents extradited him before the Arkansas 
state courts had resolved his application for a writ of habeas corpus, in violation of the 
U.S. Constitution, 18 U.S.C. § 3182, and the Arkansas Uniform Criminal Extradition Act. 
See U.S. CONST. art. IV, § 2, cl. 2; 18 U.S.C. § 3182; ARK. CODE §§ 16‐94‐201 to ‐231. The 
district court dismissed Scheurich’s suit as barred by Heck because his claim for 
damages assumed that his underlying Illinois judgment was invalid, and we affirmed. 
Scheurich v. Doe 1, 723 F. App’x 378, 379–80 (7th Cir. 2018). 
         
        One day after filing his suit in the Southern District of Illinois, Scheurich brought 
this civil rights suit in the Central District of Illinois against the Champaign County 
Sheriff’s Office for its role in the extradition. Scheurich alleged that the office’s 
involvement in extraditing him to Illinois violated the due process and extradition 
clauses of the Constitution because his transport defied an Arkansas court order that he 
not be surrendered without judicial approval. The district court dismissed his 
complaint for failure to state a claim. The court noted that liability under 42 U.S.C. 
§ 1983 requires the defendant’s personal involvement in the alleged constitutional 
deprivation, and the Illinois officials here had no duty to ensure that Arkansas complied 
with its extradition procedures. Alternatively, the court concluded that Scheurich’s 
claim was barred by Heck because he had not alleged that his Illinois conviction had 
been invalidated.   
         
        Scheurich filed a notice of appeal and asked the district court for leave to proceed 
in forma pauperis. The court gave him three weeks (and then a two‐week extension) to 
specify his basis for appealing so that it could decide whether he was appealing in good 
faith. The deadline came and went, and ten days later the court denied the request to 
proceed IFP. Less than three hours after the court issued its denial, a brief from 
Scheurich was filed that stated his grounds for appeal. The court denied that filing as 
moot. Scheurich then sought permission from this court to proceed IFP, and we denied 
the request. He paid the filing fee and the appeal went forward. 
 
        In Scheurich’s appellate brief, he focuses mostly on the district court’s denial of 
his motion to proceed on appeal IFP. He insists that he timely filed his statement of 
reasons for appealing, and that the court’s disregard of his filing was “intentional 
No. 17‐1277                                                                          Page 3 
 
malpractice.” But even if we assume that the district court erred by not addressing the 
substance of his motion, this court did consider it and we denied the motion. Scheurich 
has given us no reason to revisit that ruling. 
 
       Scheurich next asserts that the judge’s conclusion that his case is Heck‐barred “is 
a complete false statement,” but he does not elaborate why the judge erred. In any 
event, we agree with the judge that Heck precludes this suit. An extradited prisoner 
serving a sentence under a valid criminal judgment may not recover damages based 
merely on “the denial of an opportunity to test the facial validity of the extradition 
demand.” Knowlin v. Thompson, 207 F.3d 907, 909 (7th Cir. 2000). As we explained in 
Scheurich’s prior appeal, any showing that he was not extraditable through proper 
procedures “would necessarily imply the invalidity of” his current prison sentence 
because it would require him to prove that Illinois should not have imprisoned him at 
all—which cannot be shown through a § 1983 suit. See Heck, 512 U.S. at 486–87. 
 
                                                                                 AFFIRMED